    Case 6:20-cv-00381-ADA Document 30-1 Filed 08/25/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

 MONARCH NETWORKING
 SOLUTIONS LLC,

                              Plaintiff,        CIVIL ACTION NO. 6:20-CV-381-ADA
         v.

 CISCO SYSTEMS, INC.; MERAKI
 LLC; DUO SECURITY, INC.,
                                                        JURY TRIAL DEMANDED
                              Defendants.

                                SCHEDULING ORDER

        IT IS HEREBY ORDERED that the above entitled and numbered case is set for the

following schedule:


 Date                   Event

 August 13, 2020        Case Management Conference

 August 27, 2020        Deadline for Motions to Transfer

 August 27, 2020        The Parties shall submit an agreed Scheduling Order. If the parties
                        cannot agree, the parties shall submit separate motions for entry of
                        each Order briefly setting forth their respective positions on items
                        where they cannot agree. Absent agreement of the parties, the
                        Plaintiff shall be responsible for the timely submission of this and
                        other Joint filings.

 October 5, 2020        Defendant shall serve preliminary invalidity contentions in the
                        form of (1) a chart setting forth where in the prior art references
                        each element of the asserted claim(s) are found, (2) an
                        identification of any limitations the Defendant contends are
                        indefinite or lack written description under section 112, and (3)
                        an identification of any claims the Defendant contends are
                        directed to ineligible subject matter under section 101. Defendant
                        shall also produce (1) all prior art referenced in the invalidity
                        contentions, (2) technical documents, including CAD drawings
                        and software where applicable, sufficient to show the operation of
                        the accused product(s), and (3) summary, annual sales
       Case 6:20-cv-00381-ADA Document 30-1 Filed 08/25/20 Page 2 of 4




                               information for the accused product(s) for the prior two years,
                               unless the parties agree to some other timeframe.

    October 19, 2020           Parties exchange claim terms for construction

    November 5, 2020           Parties exchange proposed claim constructions

    November 12, 2020          Parties disclose extrinsic evidence. The parties shall disclose any
                               extrinsic evidence, including the identity of any expert witness
                               they may rely upon with respect to claim construction or
                               indefiniteness. With respect to any expert identified, the parties
                               shall also provide a summary of the witness’s expected testimony
                               including the opinions to be expressed and a general description
                               of the basis and reasons therefor. A failure to summarize the
                               potential expert testimony in a good faith, informative fashion
                               may result in the exclusion of the proffered testimony. With
                               respect to items of extrinsic evidence, the parties shall identify
                               each such item by production number or produce a copy of any
                               such item if not previously produced.

    November 19, 2020          Deadline to meet and confer to narrow terms in dispute and
                               exchange revised list of terms/constructions.

    December 1, 2020           Parties file Opening claim construction briefs, including any
                               arguments that any claim terms are indefinite


    December 21, 2020          Parties file Responsive claim construction briefs

    January 7, 2021            Parties file Reply claim construction briefs

    January 11, 2021           Parties submit Joint Claim Construction Statement. In addition
                               to filing, the parties shall jointly submit, via USB drive, Box
                               (not another cloud storage),1 or email to the law clerk, pdf
                               versions of all as-filed briefing and exhibits. Each party shall
                               deliver to Chambers paper copies of its Opening, Response,
                               and Reply Markman Briefs, omitting attachments. Absent
                               agreement of the parties, the Plaintiff shall be responsible for
                               the timely submission of this and other Joint filings.

    February 4, 2021           Markman hearing

    February 11, 2021          Fact Discovery opens; deadline to serve Initial Disclosures per
                               Rule 26(a)



1
  To the extent a party wishes to use cloud storage, the parties should contact the law clerk to request a Box
link so that the party can directly upload the file to the Court’s Box account.


                                                      2
   Case 6:20-cv-00381-ADA Document 30-1 Filed 08/25/20 Page 3 of 4




March 18, 2021       Deadline to add parties

April 1, 2021        Deadline to serve Final Infringement and Invalidity Contentions.
                     After this date, leave of Court is required for any amendment
                     to Infringement or Invalidity contentions. This deadline does
                     not relieve the Parties of their obligation to seasonably amend
                     if new information is identified after initial contentions.

April 29, 2021       Deadline to amend pleadings. A motion is not required unless
                     the amendment adds patents or patent claims.

May 27, 2021         Deadline for the first of two meet and confers to discuss
                     significantly narrowing the number of claims asserted and
                     prior art references at issue. Unless the parties agree to the
                     narrowing, they are ordered to contact the Court’s Law Clerk
                     to arrange a teleconference with the Court to resolve the
                     disputed issues.

June 17, 2021        Close of fact discovery

June 24, 2021        Opening expert reports

July 22, 2021        Rebuttal expert reports

August 12, 2021      Close of expert discovery

August 19, 2021      Deadline for the second of two meet and confer to discuss
                     narrowing the number of claims asserted and prior art
                     references at issue to triable limits. To the extent it helps the
                     parties determine these limits, the parties are encouraged to
                     contact the Court’s Law Clerk for an estimate of the amount of
                     trial time anticipated per side. The parties shall file a Joint
                     Report within 5 business days regarding the results of the meet
                     and confer.

August 26, 2021      Dispositive motion deadline and Daubert motion deadline

September 2, 2021    Serve Pretrial Disclosures (jury instructions, exhibit list, witness
                     lists, discovery and deposition designations).

September 23, 2021   Serve objections to pretrial disclosures/rebuttal disclosures

September 30, 2021   Serve objections to rebuttal disclosures and File Motions in
                     limine




                                         3
    Case 6:20-cv-00381-ADA Document 30-1 Filed 08/25/20 Page 4 of 4




 October 7, 2021      File Joint Pretrial Order and Pretrial Submissions (jury
                      instructions, exhibit lists, witness lists, designations); file
                      oppositions to motions in limine

 October 14, 2021     File Notice of Request for Daily Transcript or Real Time
                      Reporting. If a daily transcript or real time reporting of court
                      proceedings is requested for trial, the party or parties making
                      said request shall file a notice with the Court and e-mail the
                      Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com


                      Deadline to meet and confer regarding remaining objections
                      and disputes on motions in limine.

 October 20, 2021     File joint notice identifying remaining objections to pretrial
                      disclosures and disputes on motions in limine

 October 25, 2021     Final pretrial conference

 November 15, 2021    Jury selection/trial




IT IS SO ORDERED this ___ day of __________, 2020.


                                                 ______________________________
                                                 ALAN D. ALBRIGHT
                                                 UNITED STATES DISTRICT JUDGE




                                             4
